          Case 1:11-cr-00873-ER Document 342 Filed 04/15/21 Page 1 of 1




                                Sarita Kedia
                                        Law Offices, P.C.

                                  5 East 22nd Street, Suite 7B
                                  New York, New York 10010
                                      www.kedialaw.com
  info@kedialaw.com                                                           Tel: 212.681.0202
                                                                              Fax: 212.898.1273


                                                      April 8, 2021
                                        Resentencing is adjourned to July 23, 2021 at 3:00 p.m.
                                        The application to remove the property at 51 Nugent St.
BY ECF
                                        as security to Mr. Fazio's bond is GRANTED.
Honorable Edgardo Ramos                 SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
                                                                         4/15/2021
New York, New York 10007

                       Re:     United States v. John Fazio, Jr., 11 CR 873

Dear Judge Ramos:

        I am new counsel to the defendant John Fazio, Jr., in connection with the resentencing
proceeding that is to take place. I respectfully write with the consent of government counsel to
request that the April 23, 2021, sentencing date be adjourned. The parties jointly propose that the
Court schedule a control date approximately 90 days from the current sentencing date in order
that counsel may endeavor to reach a resolution regarding the appropriate financial consequences
to be imposed at sentencing. Prior to that date, the parties will inform the Court whether (1) we
have reached an agreement and are prepared to proceed with resentencing, (2) additional time is
necessary to complete our discussions, or (3) we anticipate the need to litigate outstanding issues.

        Additionally, Mr. Fazio is currently released on a $500,000 personal recognizance bond
secured by the signature of two financially responsible persons and the home of his parents at
8851 16th Avenue in Brooklyn, New York. I respectfully ask, with the government’s consent,
that his parents’ home be released and that the remaining conditions of the bond remain in effect.
The parties agree that a secured bond is unnecessary here as we anticipate a sentence of time
served in light of the government’s 2019 Brady disclosure and the resulting reduction in the
sentencing guidelines. If the Court grants this application, the parties will prepare the appropriate
paperwork to release the home.

                                              Respectfully yours,
                                                      /s/
                                              Sarita Kedia

cc:    Micah Ferguson, Esq.
       Assistant United States Attorney
